Exhibit 10.37

REVOLVING LINE OF CREDIT LOAN AGREEMENT
 
THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT (this “Agreement”) is made as of
April 15, 2012 (the “Effective Date”), by and between Midas Medici Group
Holdings, Inc., a Delaware corporation (“Debtor”), Knox Lawrence International,
LLC, a Delaware limited liability company (“KLI”), and Ouotidian Capital, LLC, a
Delaware limited liability company corporation (“Quotidian”, and together with
KLI, the “Lender”).
 
WHEREAS, solely as an accommodation to the Company, KLI and Quotidian have
agreed to provide a credit facility to the Company, to supplement the Company’s
current credit facilities solely in the event such additional funds may be
required by the Company, in it’s sole discretion.
 
AGREEMENT:
 
In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:
 
1. DEFINITIONS. The following terms shall have the following meanings for all
purposes of this Agreement:
 
“Acceleration Event” means (a) a breach or default, after the passage of all
applicable notice and cure or grace periods, under any other agreement,
instrument or promissory note other than the Loan Documents between, among or by
(i) Debtor and, or for the benefit of, (ii) Lender, (b) a “change of control” of
Debtor, as such term is defined under section 13d for the Securities Exchange
Act of 1934, or (c) at any time that the current members of the Board of
Directors of Debtor shall not constitute a majority of the Board of Directors,
unless any such new members shall have been affirmatively approved by a majority
of those members currently serving in such capacity.
 
“Action” has the meaning set forth in Section 7.2
 
“Advance” means any advance of the proceeds of the Loan made by Lender pursuant
to the terms of Section 2.
 
“Affiliate” means any Person which directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.
 
“Business Day” means any day on which banks are open for general banking
business in the state of New York other than a Saturday, Sunday, a legal holiday
or any other day on which banks in the State of New York are required or
authorized by law to close.
 
“Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as
amended.
 
 “Debt” means as to such Person at any time (without duplication): (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures or other similar instruments; (c)
all obligations of such Person to pay the deferred purchase price of property or
services; (d) all capital lease obligations of such Person; (e) all contingent
obligations or other obligations of others guaranteed by such Person; (f) all
obligations secured by a lien existing on property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
nonrecourse to the credit of such Person; and (g) all reimbursement obligations
of such Person (whether contingent or otherwise) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments.
 
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Event of Default” has the meaning set forth in Section 7.
 
 “Indemnified Parties” has the meaning set forth in Section 9.
 
 “Loan” means the revolving line of credit in the Maximum Loan Amount and as
described in Section 2.
 
“Loan Documents” means, collectively, this Agreement, the Note and all other
documents, instruments and agreements executed in connection therewith or
contemplated thereby.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of Debtor taken as a whole with its subsidiaries, or (ii) the ability
of Debtor to perform its obligations under the Loan Documents.
 
“Maturity Date” shall have the meaning set forth in the Note.
 
“Maximum Loan Amount” means $2,000,000.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 “Note” means the promissory note dated as of the Effective Date executed by
Debtor in favor of a Lender in the form of Exhibit A attached to this Agreement,
as such Note may be amended and/or amended and restated and/or substituted from
time to time as contemplated by Section 2. The term “Note” shall also include
all additional promissory notes executed and delivered by Debtor to a Lender
from time to time as contemplated by Section 2.
 
 “Person” shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, governmental authority or any other
form of entity.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the outstanding shares of stock or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation or entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by Debtor or one or more of the Subsidiaries or by Debtor and one or
more of the Subsidiaries.
 
2. REVOLVING LINE OF CREDIT.
 
A. On the terms and subject to the satisfaction by Debtor of the conditions set
forth in this Agreement, each Lender, jointly and severally, agrees to make the
Loan to Debtor, which Loan will be in the form of Advances made from time to
time as provided in this Agreement. The outstanding aggregate principal amount
of the Loan shall not exceed the Maximum Loan Amount at any time. So long as no
event has occurred which is, or with the passage of time or the giving of notice
or both under the Loan Documents would constitute, an Event of Default or an
Acceleration Event, Debtor may borrow, prepay and reborrow, from the Effective
Date until the Maturity Date, an amount up to the Maximum Loan Amount. Debtor
shall not request an Advance in an amount less than $250,000 and no more than
once in a calendar month.
 
B. Simultaneously with the execution and delivery of this Agreement, Debtor
shall execute and deliver to the Lender the Note. The obligation of Debtor to
pay the outstanding aggregate principal amount of all Advances plus accrued
interest thereon shall be evidenced by the Note. Debtor irrevocably authorizes
Lender to make or cause to be made, at or about the time of any Advance or at
the time of Lender’s receipt of any payment of the principal amount of the Note,
an appropriate notation in Lender’s records reflecting the amount of such
Advance or payment, as applicable. The outstanding aggregate principal amount of
the Note plus accrued interest thereon set forth in Lender’s records maintained
with respect to the Note (which may include computer records) shall, absent
manifest error, be prima facie evidence of the outstanding aggregate principal
amount plus accrued interest thereon due and owing to Lender, but the failure to
record, or any error in so recording, any such amount on Lender’s records shall
not limit or otherwise affect the obligations of Debtor under the Note to make
payments when due. Notwithstanding the foregoing, Debtor agrees to execute such
amendments to the Note, amendments and restatements of the Note and/or
substitute and/or additional promissory notes in the form of the Note as Lender
may reasonably request to evidence Debtor’s obligations to Lender under the Loan
Documents.
 
C. Debtor shall notify Lender at least three Business Days before the Business
Day on which Debtor desires to receive an Advance. Each such notice shall be in
the form of Exhibit B attached hereto (each, a “Notice”), and shall set forth
the requested amount of each Advance and such other information required by the
Notice. Each Notice shall constitute a certification by Debtor that the
representations and warranties of Debtor set forth in the Loan Documents, are
true, correct and complete in all material respects as of the date of such
Notice and as of the date of such requested Advance and that Debtor has
satisfied each of the conditions precedent set forth in this Agreement. Lender’s
obligation to fund each Advance shall be subject to the satisfaction of the
following conditions precedent as of the date of the requested Advance:
 
(i) no event shall have occurred which is, or with the passage of time or the
giving of notice or both under the Loan Documents would constitute, an Event of
Default or an Acceleration Event;
 
(ii) Debtor shall be in compliance with each of the covenants set forth in
Section 5;
 
(iii) the outstanding principal balance of the Loan, together with the amount of
the requested Advance, must not exceed the Maximum Loan Amount; and
 
(iv) there shall have been no material adverse change in Debtor’s business,
operations, assets or financial condition since the Effective Date, as
determined by Lender in its reasonable discretion.
 
Upon Debtor’s satisfaction of the foregoing conditions, Lender will disburse the
requested Advance in immediately available funds to such account as Debtor shall
have specified in the Notice or as otherwise directed by Debtor in the Notice.
 
D. The Loan shall bear interest at a rate of interest of 10% per annum, as set
forth in the Note and shall be payable in arrears on the first day of each month
based on the then outstanding principal balance of the Note. Debtor shall have
the right to prepay (without premium or penalty) the Note in whole or in part at
any time. Debtor shall pay on the Maturity Date, and there shall become
absolutely due and payable on the Maturity Date, the outstanding principal
amount of the Loan and all accrued but unpaid interest thereon.
 
E. All costs and expenses of the transaction described in this Agreement shall
be paid by Debtor, including, without limitation, the attorneys’ fees of Debtor.
 
3. REPRESENTATIONS AND WARRANTIES OF LENDER. The representations and warranties
of each Lender contained in this Section are being made by each Lender,
severally and not jointly, as of the Effective Date to induce Debtor to enter
into this Agreement and consummate the transactions contemplated herein, and
Debtor has relied, and will continue to rely, upon such representations and
warranties from and after the execution of this Agreement. Each Lender
represents and warrants to Debtor as follows:
 
A. Organization of Lender. Lender has been duly formed, is validly existing and
has taken all necessary action to authorize the execution, delivery and
performance by Lender of this Agreement.
 
B. Authority of Lender. The person who has executed this Agreement on behalf of
Lender is duly authorized so to do.
 
C. Enforceability. Upon execution by Lender, this Agreement shall constitute the
legal, valid and binding obligation of Lender, enforceable against Lender in
accordance with its terms.
 
All representations and warranties of each Lender made in this Agreement shall
survive the execution of this Agreement.
 
4. REPRESENTATIONS AND WARRANTIES OF DEBTOR. The representations and warranties
of Debtor contained in this Section are being made by Debtor as of the Effective
Date and the date of each Advance to induce Lender to enter into this Agreement
and consummate the transactions contemplated herein, and Lender has relied, and
will continue to rely, upon such representations and warranties from and after
the Effective Date and the date of each Advance. Debtor represents and warrants
to Lender as follows:
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
A. Organization and Authority of Debtor. Debtor is duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware
and qualified as a foreign corporation to do business in any jurisdiction where
such qualification is required. All necessary corporate action has been taken to
authorize the execution, delivery and performance of the Loan Documents. The
person(s) who have executed the Loan Documents on behalf of Debtor are duly
authorized so to do.
 
B. Enforceability of Documents. Upon execution by Debtor, the Loan Documents
shall constitute the legal, valid and binding obligations of Debtor, enforceable
against Debtor in accordance with their respective terms.
 
C. No Actions. No action has been brought or is threatened which would in any
way prohibit or restrict the execution and delivery of any of the Loan Documents
by Debtor or the performance in all respects of Debtor thereunder.
 
All representations and warranties of Debtor made in this Agreement shall
survive the execution of this Agreement and each Advance.
 
5. COVENANTS. Debtor covenants to Lender from and after the Effective Date as
follows:
 
A. Books, Records and Inspections. Debtor shall, at all reasonable times upon
prior written notice from Lender and during normal business hours, (i) provide
Lender and Lenders’ officers, employees, agents, advisors, attorneys and
accountants with access to Debtor’s personal and real properties and books and
records, and (ii) allow such persons to make such inquires of Debtor’s officers
and employees and to make copies and perform such verifications as Lender
considers reasonably necessary; provided, however, all such inspections, copies
and verifications shall be at Lender’s sole cost and expense and Lender shall
reasonably attempt to minimize, during any such activity, interference with the
operation of Debtor’s business and Lender shall keep any information obtained
confidential; provided, however, Lender shall not be required to keep
confidential A any information which had previously been made public, (2)
information that Lender is required to disclose by court order, subpoena or
under federal or state law, or (3) information received by Lender from a third
party.
 
 B. Organization of Debtor. Debtor will continue to be a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction and qualified to do business in any jurisdiction where such
qualification is required.
 
C. Fundamental Changes. Debtor shall not consolidate with or merge into any
Person or permit any Person to merge into it; provided that the Companies may
enter into a consolidation or merger with any person if (i) the survivor formed
by or resulting from such consolidation or merger is the Debtor and (ii) at the
time of such consolidation or merger and immediately after giving effect thereto
no Event of Default or Acceleration Event shall have occurred and be continuing.
 
D. Disposition of Assets. Without the prior written consent of Lender, Debtor
shall not, directly or indirectly, sell, assign, lease, transfer or otherwise
dispose of all or substantially all of its assets (other than in the ordinary
course of business for full and fair consideration).
 
E. Maintenance of Assets. Debtor shall maintain, keep and preserve, and will
cause each Subsidiary to maintain, keep and preserve, all of its tangible and
intangible property and other assets that are necessary and useful in proper
conduct of its business.
 
6. TRANSACTION CHARACTERIZATION. This Agreement is a contract to extend a
financial accommodation (as such term is used in the Code) for the benefit of
Debtor. It is the intent of the parties hereto that the business relationship
created by this Agreement, the Note and the other Loan Documents is solely that
of creditor and debtor and has been entered into by both parties in reliance
upon the economic and legal bargains contained in the Loan Documents.
 
None of the agreements contained in the Loan Documents is intended, nor shall
the same be deemed or construed, to create a partnership between Debtor and
Lender, to make them joint venturers, to make Debtor an agent, legal
representative, partner, subsidiary or employee of Lender, nor to make Lender in
any way responsible for the debts, obligations or losses of Debtor.
 
7. DEFAULT AND REMEDIES. A. Each of the following shall be deemed an event of
default by Debtor, after notice, to the extent required hereunder, and after the
expiration of any applicable grace or cure period without the cure thereof
(each, an “Event of Default”):
 
A If any representation or warranty of Debtor set forth in any of the Loan
Documents is false in any material respect when made or becomes false in any
material respect, or if Debtor renders any materially false statement or
account;
 
B If any principal, interest or other monetary sum due under the Note or any
other Loan Document is not paid within five days from the date when due and
Lender shall have given notice of such failure to Debtor and such failure shall
not have been cured by Debtor within five days from the delivery of such notice;
 
C If Debtor fails to observe or perform any of the other covenants (except as
otherwise provided below), conditions, or obligations of this Agreement  or
there is a breach or default under any other Loan Document beyond any applicable
notice or cure period; provided, however, if any such event does not involve the
payment of any monetary sum, is not the result of a willful or intentional act
or omission of Debtor, does not place any rights or property of Lender in
immediate jeopardy, and is within the reasonable power of Debtor to promptly
cure after receipt of notice thereof, all as determined by Lender in its
reasonable discretion, then such event shall not constitute an Event of Default
hereunder, unless otherwise expressly provided herein, unless and until Lender
shall have given Debtor notice thereof and a period of five business days shall
have elapsed, during which period Debtor may correct or cure such event, upon
failure of which an Event of Default shall be deemed to have occurred hereunder
(except as otherwise provided in the following sentence) without further notice
or demand of any kind being required.
 
D If Debtor fails to observe or perform any of the covenants of this Agreement;
or
 
E If Debtor becomes insolvent within the meaning of the Code, files or notifies
Lender that it intends to file a petition under the Code, initiates a proceeding
under any similar law or statute relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts (collectively, an “Action”),
becomes the subject of either an involuntary Action or petition under the Code
without such involuntary Action or petition being dismissed within 60 days of
filing or, if Debtor is diligently proceeding to dismiss such petition, such
longer period of time as if required, but in no event shall such longer period
of time be greater than 90 days, or is not generally paying its debts as the
same become due.
 
B. Upon and during the continuance of an Event of Default, subject to the
limitations, notices and cure periods set forth in subsection A, or an
Acceleration Event, Lender shall have no obligation to fund any Advance to
Debtor and Lender may declare all obligations of Debtor under the Note, this
Agreement and any other Loan Document to be due and payable, and the same shall
thereupon become due and payable without any presentment, demand, protest or
notice of any kind except as expressly provided herein. Thereafter, Lender may
exercise, at its option, concurrently, successively or in any combination, all
remedies available at law or in equity, including without limitation any one or
more of the remedies available under the Note or any other Loan Document.
Neither the acceptance of this Agreement nor its enforcement shall prejudice or
in any manner affect Lender’s right to realize upon or enforce any other
security now or hereafter held by Lender, it being agreed that Lender shall be
entitled to enforce this Agreement and any other security now or hereafter held
by Lender in such order and manner as it may in its absolute discretion
determine. No remedy herein conferred upon or reserved to Lender is intended to
be exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Lender, or to which Lender may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Lender.
 
8. ASSIGNMENTS BY Lender. Lender may assign in whole or in part its rights under
this Agreement. Upon any unconditional assignment of Lender’s entire right and
interest hereunder, Lender shall automatically be relieved, from and after the
date of such assignment, of liability for the performance of any obligation of
Lender contained herein arising after the date of the assignment provided that
any assignee shall be bound by all of Lender’s obligations hereunder accruing
from and after the date of such assignment.
 
9. INDEMNITY. Debtor agrees to indemnify, hold harmless and defend Lender and
each of its directors, officers, shareholders, employees, successors, assigns,
agents, experts, licensees, affiliates, lenders, mortgagees and trustees, as
applicable (collectively, the “Indemnified Parties”), from and against any and
all losses, costs, claims, liabilities, damages and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), arising as the
result of a breach of any of the representations, warranties, covenants,
agreements or obligations of Debtor set forth in this Agreement, but excluding
Losses suffered by an Indemnified Party directly arising out of such Indemnified
Party’s gross negligence or willful misconduct.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
10. MISCELLANEOUS PROVISIONS.
 
A. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement shall be in
writing and given by (i) hand delivery, (ii) facsimile, (iii) express overnight
delivery service or (iv) certified or registered mail, return receipt requested,
and shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile (and if a copy of such notice is
also mailed by certified or registered mail, return receipt requested, and
deposited with the U.S. Postal Service no later than the first business day
after the notice was transmitted by facsimile), (c) the next business day
following the date of deposit with the delivery service, if delivered by express
overnight delivery service, or (d) the third business day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below:
 
If to Debtor:
 
Midas Medici Group Holdings, Inc.
c/o StraTech, Inc.
301 Gregson Drive
Cary, NC 27511
Attn:  Hank Torbert, Director
Telecopy: 919-379-8100
 
If to Lender:
 
 
Knox Lawrence International, LLC
445 Park Avenue
New York, New York 10022
Attn:  Nana Baffour, Managing Principal
Telecopy: 212-202-4168
Quotidian Capital, LLC
c/o Knox Lawrence International, LLC
445 Park Avenue
New York, New York 10022
Attn:  Nana Baffour, Managing Principal
Telecopy: 212-202-4168
 
B. Waiver and Amendment. No provisions of this Agreement shall be deemed waived
or amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter on any future occasion.
 
C. Captions. Captions are used throughout this Agreement for convenience of
reference only and shall not be considered in any manner in the construction or
interpretation hereof.
 
D. Lender’s Liability. Notwithstanding anything to the contrary provided in this
Agreement, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this Agreement by Lender, that (i)
there shall be absolutely no personal liability on the part of any shareholder,
director, officer or employee of Lender, with respect to any of the terms,
covenants and conditions of this Agreement or the other Loan Documents, (ii)
Debtor waives all claims, demands and causes of action against Lender’s
officers, directors, employees and agents in the event of any breach by Lender
of any of the terms, covenants and conditions of this Agreement or the other
Loan Documents to be performed by Lender and (iii) Debtor shall look solely to
the assets of Lender for the satisfaction of each and every remedy of Debtor in
the event of any breach by Lender of any of the terms, covenants and conditions
of this Agreement or the other Loan Documents to be performed by Lender, such
exculpation of liability to be absolute and without any exception whatsoever.
 
E. Severability. The provisions of this Agreement shall be deemed severable. If
any part of this Agreement shall be held unenforceable, the remainder shall
remain in full force and effect, and such unenforceable provision shall be
reformed by such court so as to give maximum legal effect to the intention of
the parties as expressed therein.
 
F. Construction Generally. This is an agreement between parties who are
experienced in sophisticated and complex matters similar to the transaction
contemplated by this Agreement and is entered into by both parties in reliance
upon the economic and legal bargains contained herein and shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party. Debtor and Lender were each represented by
legal counsel competent in advising them of their obligations and liabilities
hereunder.
 
G. Other Documents. Each of the parties agrees to sign such other and further
documents as may be reasonably necessary to carry out the intentions expressed
in this Agreement.
 
H. Attorneys’ Fees. In the event of any judicial or other adversarial proceeding
between the parties concerning this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and other costs in addition
to any other relief to which it may be entitled. References in this Agreement to
the attorneys’ fees and/or costs of a party shall mean both the reasonable fees
and costs of independent outside counsel retained by such party with respect to
this transaction and the reasonable fees and costs of the party’s in-house
counsel incurred in connection with this transaction.
 
I. Entire Agreement. This Agreement and the other Loan Documents, together with
any other certificates, instruments or agreements to be delivered in connection
therewith, constitute the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between Debtor and Lender with respect to the
subject matter of this Agreement. Notwithstanding anything in this Agreement to
the contrary, upon the execution and delivery of this Agreement by Debtor and
Lender, the Commitment shall be deemed null and void and of no further force and
effect and the terms and conditions of this Agreement shall control
notwithstanding that such terms may be inconsistent with or vary from those set
forth in the Commitment.
 
J. Forum Selection; Jurisdiction; Venue; Choice of Law. Debtor acknowledges that
this Agreement was substantially negotiated in the state of New York, the
Agreement was signed and delivered by Lender and Debtor in the state of New
York, all payments under the Note will be delivered in the state of New York and
there are substantial contacts between the parties and the transactions
contemplated herein and the state of New York. For purposes of any action or
proceeding arising out of this Agreement or any of the other Loan Documents, the
parties hereto hereby expressly submit to the jurisdiction of all federal and
state courts located in the state of New York and Debtor consents that it may be
served with any process or paper by registered mail or by personal service
within or without the state of New York in accordance with applicable law.
Furthermore, Debtor waives and agrees not to assert in any such action, suit or
proceeding that it is not personally subject to the jurisdiction of such courts,
that the action, suit or proceeding is brought in an inconvenient forum or that
venue of the action, suit or proceeding is improper. It is the intent of the
parties hereto that all provisions of this Agreement shall be governed by and
construed under the laws of the state of New York. Nothing in this Section shall
limit or restrict the right of Lender to commence any proceeding in the federal
or state courts located in a state other than New York to the extent Lender
deems such proceeding necessary or advisable to exercise remedies available
under this Agreement or the other Loan Documents.
 
K. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.
 
L. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of Debtor and Lender and their respective successors and permitted assigns,
including, without limitation, any United States trustee, any debtor in
possession or any trustee appointed from a private panel.
 
M. Survival. All representations, warranties, agreements, obligations and
indemnities of Debtor and Lender set forth in this Agreement shall survive the
execution of this Agreement and each Advance.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
N. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. DEBTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM Lender WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY DEBTOR
AGAINST Lender OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED
HERETO. THE WAIVER BY DEBTOR OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 


 
 
[intentionally blank]
 




 
5

--------------------------------------------------------------------------------

 
 


 
     IN WITNESS WHEREOF, Debtor and Lender have entered into this Agreement as
of the date first above written.
 
 
LENDER:
 
 
KNOX LAWRENCE INTERNATIONAL, LLC
 
 
By: /s/ Nana Baffour

--------------------------------------------------------------------------------

Name:  Nana Baffour
Title: Managing Principal
 
 
QUOTIDIAN CAPITAL, LLC
 
By: /s/ Nana Baffour

--------------------------------------------------------------------------------

Name:  Nana Baffour
Title: Managing Principal


 
DEBTOR:
 
 
MIDAS MEDICI GROUP HOLDINGS, INC.
 
 
By: /s/ Hank Torbert

--------------------------------------------------------------------------------

Name:  Hank Torbert
Title:     Director
 




 


 
6

--------------------------------------------------------------------------------

 
 
 
PROMISSORY NOTE
 




 
Dated as of April 15, 2012
 
Maximum Principal Amount:  $2,000,000
 
New York, New York
 
For value received, Midas Medici Group Holdings, Inc., a Delaware corporation
(“Debtor”), hereby promises to pay to Knox Lawrence International, LLC, a
Delaware limited liability company (“KLI”) and Quotidian Capital, LLC, a
Delaware limited liability company (collectively with KLI, the “Lender”), on or
before the Maturity Date (as defined below), the principal sum of up to TWO
MILLION AND NO/100 DOLLARS ($2,000,000), or such much thereof as may be
outstanding from time to time, in accordance with that certain Revolving Line of
Credit Loan Agreement dated as of the date of this Note between Debtor and
Lender, as such agreement may be amended from time to time (the “Loan
Agreement”).
 
Initially capitalized terms which are not otherwise defined in this Note shall
have the meanings set forth in the Loan Agreement. The following terms shall
have the following meanings for all purposes of this Note:
 
“Applicable Rate” means an annual percentage equal to 10%.
 
 “Business Day” means any day on which Lender is open for business in the state
of New York, other than a Saturday, Sunday or a legal holiday.
 
“Interest Period” means (i) initially, the period beginning on the date of this
Note and ending on the last day of the calendar month in which such date occurs,
and (ii) thereafter, the period beginning on the first day of the calendar month
and ending on the last day of such calendar month.
 
“Maturity Date” means October 31, 2013.
 
Debtor shall pay Lender interest on the outstanding principal amount of this
Note at the Applicable Rate, on the basis of a 360-day year for the actual
number of days elapsed, in arrears. Commencing on the first day of each calendar
month after which an advance is made until the Maturity Date, Debtor shall pay
Lender interest which has accrued at the Applicable Rate on the outstanding
principal balance of this Note during the preceding Interest Period.
 
Lender shall notify Debtor in writing on or before the twenty-fifth day of each
calendar month during the term of this Note of Lender’s determination of the
interest payable on the first day of the next succeeding calendar month. All
outstanding principal and unpaid accrued interest shall be paid on the Maturity
Date.
 
Each payment hereunder shall be applied first to any past due payments under
this Note (including payment of all Costs (as herein defined)), then to accrued
interest at the Applicable Rate, and the balance, after the payment of such
accrued interest, if any, shall be applied to the unpaid principal balance of
this Note; provided, however, each payment hereunder while an Event of Default
under this Note has occurred and is continuing shall be applied as Lender in its
sole discretion may determine.
 
Upon execution of this Note, Debtor shall establish arrangements whereby all
payments hereunder are transferred by wire or other means directly from Debtor’s
bank account to such account as Lender may designate or as Lender may otherwise
designate.
 
Debtor may prepay this Note as provided in the Loan Agreement.
 
An “Event of Default” shall be deemed to have occurred under this Note if any
principal, interest or other monetary sum due under this Note is not paid within
five days from the date when due and Lender shall have given notice of such
failure to Debtor and such failure shall not have been cured by Debtor within
five days from the delivery of such notice. Upon the occurrence of (i) an Event
of Default under this Note or (ii) an Event of Default or an Acceleration Event
under any of the other Loan Documents, then, in any of such events, time being
of the essence hereof, Lender may declare the entire unpaid principal balance of
this Note, accrued interest, if any, and all other sums due under this Note, the
other Loan Documents and any other document further securing this Note, due and
payable at once without written notice to Debtor.
 
All past-due principal and/or interest shall bear interest at the lesser of the
highest rate for which the undersigned may legally contract or the rate of 18%
per annum (the “Default Rate”), and such Default Rate shall continue to apply
following a judgment in favor of Lender under this Note. If Debtor fails to make
any payment or installment due under this Note within five days of its due date,
Debtor shall pay to Lender in addition to any other sum due Lender under this
Note or any other Loan Document a late charge equal to 10% of such past-due
payment or installment.
 
All payments of principal and interest due hereunder shall be made (i) without
deduction of any present and future taxes, levies, imposts, deductions, charges
or withholdings, which amounts shall be paid by Debtor, and (ii) without any
other right of abatement, reduction, setoff, defense, counterclaim,
interruption, deferment or recoupment for any reason whatsoever. Debtor will pay
the amounts necessary such that the gross amount of the principal and interest
received by Lender is not less than that required by this Note.
 
No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion.
 
Debtor hereby waives presentment, demand for payment, notice of dishonor, notice
of protest, and protest, and except as otherwise provided in the Loan Documents,
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
All notices, consents, approvals or other instruments required or permitted to
be given by either party pursuant to this Note shall be in writing and given by
(i) hand delivery, (ii) facsimile, (iii) express overnight delivery service or
(iv) certified or registered mail, return receipt requested, and shall be deemed
to have been delivered upon (a) receipt, if hand delivered, (b) transmission, if
delivered by facsimile (and if a copy of such notice is also mailed by certified
or registered mail, return receipt requested, and deposited with the U.S. Postal
Service no later than the first business day after the notice was transmitted by
facsimile), (c) the next business day, following the date of deposit with the
delivery service, if delivered by express overnight delivery service, or (d) the
third business day following the day of deposit of such notice with the United
States Postal Service, if sent by certified or registered mail, return receipt
requested. Notices shall be provided to the parties and addresses (or facsimile
numbers, as applicable) specified below:
 
If to Debtor:
 
 
Midas Medici Group Holdings, Inc.
c/o StraTech, Inc.
301 Gregson Drive
Cary, NC 27511
Attn:  Hank Torbert, Director
Telecopy: 919-379-8100
 
 
If to Lender:
 
 
Knox Lawrence International, LLC
445 Park Avenue
New York, New York 10022
Attn:  Nana Baffour, Managing Principal
Telecopy: 212-202-4168
 
 
Quotidian Capital, LLC
c/o Knox Lawrence International, LLC
445 Park Avenue
New York, New York 10022
Attn:  Nana Baffour, Managing Principal
Telecopy: 212-202-4168
 
or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
 
Should any indebtedness represented by this Note be collected at law or in
equity, or in bankruptcy or other proceedings, or should this Note be placed in
the hands of attorneys for collection after default, Debtor shall pay, in
addition to the principal and interest due and payable hereon, all costs of
collecting or attempting to collect this Note (the “Costs”), including
reasonable attorneys’ fees and expenses of Lender (including those fees and
expenses incurred in connection with any appeal and those of Lender’s in-house
counsel) whether or not a judicial action is commenced by Lender.
 
This Note may not be amended or modified except by a written agreement duly
executed by Debtor and Lender. In case any one or more of the provisions
contained in this Note shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Note, and this Note shall be construed as if such
provision had never been contained herein or therein.
 
Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Debtor to Lender under this Note and any other Loan Documents
are subject to the limitation that payments of interest and late charges to
Lender shall not be required to the extent that receipt of any such payment by
Lender would be contrary to provisions of applicable law limiting the maximum
rate of interest that may be charged or collected by Lender. The portion of any
such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Debtor. All interest
paid or agreed to be paid to Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and/or spread throughout the full term of
this Note (including, without limitation, the period of any renewal or extension
thereof) so that interest for such full term shall not exceed the maximum amount
permitted by applicable law.
 
It is the intent of the parties hereto that the business relationship created by
this Note and the other Loan Documents is solely that of creditor and debtor and
has been entered into by both parties in reliance upon the economic and legal
bargains contained in the Loan Documents. None of the agreements contained in
the Loan Documents, is intended, nor shall the same be deemed or construed, to
create a partnership between Lender and Debtor, to make them joint venturers, to
make Debtor an agent, legal representative, partner, subsidiary or employee of
Lender, nor to make Lender in any way responsible for the debts, obligations or
losses of Debtor.
 
Lender, by accepting this Note, and Debtor acknowledge and warrant to each other
that each has been represented by independent counsel and Debtor has executed
this Note after being fully advised by said counsel as to its effect and
significance. This Note shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party.
 
Debtor acknowledges that this Note was substantially negotiated in the state of
New York, the Note was executed and delivered in the State of new York, all
payments under this Note will be delivered in the state of New York and there
are substantial contacts between the parties and the transactions contemplated
herein and the state of New York. For purposes of any action or proceeding
arising out of this Note, the parties hereto expressly submit to the
jurisdiction of all federal and state courts located in the state of New York,
Debtor consents that it may be served with any process or paper by registered
mail or by personal service within or without the state of New York in
accordance with applicable law. Furthermore, Debtor waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. It is the intent of Debtor and Lender that all provisions of this
Note shall be governed by and construed under the laws of the state of New York.
Nothing contained in this paragraph shall limit or restrict the right of Lender
to commence any proceeding in the federal or state courts located in any state
in which Lender deems such proceeding necessary or advisable to exercise
remedies available under the Loan Documents.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
LENDER, BY ACCEPTING THIS NOTE, AND DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS NOTE, THE
RELATIONSHIP OF LENDER AND DEBTOR AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM LENDER WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY DEBTOR
AGAINST LENDER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.
THE WAIVER BY DEBTOR OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.
 
This obligation shall bind Debtor and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns. Lender may
assign its rights under this Note as set forth in the Loan Agreement.
 
IN WITNESS WHEREOF, Debtor has executed and delivered this Note effective as of
the date first set forth above.
 
MIDAS MEDICI GROUP HOLDINGS, INC.
 
 
By: /s/ Hank Torbert

--------------------------------------------------------------------------------

Name:  Hank Torbert
Title:     Director
 




 


 
 
9

--------------------------------------------------------------------------------

 


 
SCHEDULE OF AMOUNTS DUE
 


 
PAYABLE TO KNOX LAWRENCE INTERNATIONAL:
 
Amount                                                                      Date
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 
 
PAYABLE TO QUOTIDIAN CAPITAL, LLC:
 
Amount                                                                      Date
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
$_________________                                           ____________________________
 


 
 
 
 
10